IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20021
                         Summary Calendar


RICHARD E. CHANEY,

                                           Plaintiff-Appellant,

                              versus

BROWN & ROOT ENERGY SERVICES, INC.,
BROWN & ROOT INTERNAT’L, INC.,
BROWN & ROOT FAR EAST ENG’RS PTE
LTD. (REPUBLIC OF SINGAPORE), BROWN & ROOT, INC.,
BROWN & ROOT HOLDINGS, INC., BROWN & ROOT
TECHNICAL SERVICES, INC., BROWN & ROOT FAR EAST,
BROWN & ROOT SERV. CORP., BROWN & ROOT FAR EAST
ENG’RS PTE LTD., AND HALLIBURTON CO.,

                                           Defendant-Appellees.



          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-97-CV-3540)


                          August 4, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Richard Chaney appeals the district court’s grant of Brown &

Root Far East’s motion to dismiss and the other defendants’ motions

for summary judgment.    Chaney did not file responses to these

motions, but instead filed a delayed Rule 56(f) motion for a

continuance, which the district court denied.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     This court reviews the denial of a Rule 56(f) motion for abuse

of discretion.   See Stearns Airport Equip. Co., Inc. v. FMC Corp.,

170 F.3d 518, 534 (5th Cir. 1999).    On review of the record, we

find that the district court’s rulings were not an abuse of

discretion.   The district court appropriately enforced its rules

and correctly concluded that Chaney’s Rule 56(f) motion lacked the

requisite specificity.   See Washington v. Allstate Insurance Co.,

901 F.2d 1281, 1285 (5th Cir. 1990) (holding that the movant must

be able to demonstrate how postponement and additional discovery

will allow him to defeat summary judgment).

     Accordingly, the judgment of the district court is AFFIRMED.




                                 2